                       UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA
                           GREENSBORO DIVISION
                             Case No.: 1:18cv00288


JUNE CHO,                                 )
                                          )
       Plaintiff,                         )
                                   v.     ) Plaintiff's Supplemental Memorandum
                                          ) per Judge Osteen’s Order of October 3, 2019
DUKE UNIVERSITY and MARILYN               )
HOCKENBERRY,                              )
                                          )
       Defendants.                        )


       COMES NOW Plaintiff, by and through counsel, and files this Supplemental

Memorandum in Opposition to Defendants' Motion for Summary Judgment regarding her

Defamation Claims pursuant to the Order of the Honorable William Osteen dated

October 3, 2019.

                           I. STATEMENT OF THE FACTS

       Plaintiff’s prior submissions and deposition transcript present her position at this

point of the litigation. Thus, the salient points will not be repeated at this time.

                             II. QUESTIONS PRESENTED

1.     Should the Court retain ancillary jurisdiction of the remaining claims?

2.     Is Dr. Im’s statement regarding adverse career impacts from association with

Plaintiff proof of defamation under North Carolina Common Law?

3.    Is Dr. Im’s statement cited above admissible in evidence?




      Case 1:18-cv-00288-WO-JLW Document 36 Filed 10/06/19 Page 1 of 8
                               III. LEGAL ARGUMENTS

A. The Court should decline supplemental jurisdiction once the Title VII claims are

resolved.

       With the dismissal of the Title VII claims in this matter, there are no remaining

federal questions for review by this Court. Subsequent to the Defendants' removal of the

case to this Court on Title VII federal question jurisdiction, it now appears that remand to

the North Carolina State Court system is appropriate. The Congress has provided the

following statutory guidance to courts to assist in making remand determinations:

       ( c) The district courts may decline to exercise supplemental jurisdiction

       over a claim under subsection (a) if –

               (1) the claim raises a novel or complex issue of State law,

               (2) the claim substantially predominates over the claim or claims,

               over which the district court has original jurisdiction,

               (3) the district court has dismissed all claims over which it has original

jurisdiction, or

               (4) in exceptional circumstances, there are other compelling reasons for

declining jurisdiction.

       28 U.S.C. § 1367 (2019)

While the Court has authority to exercise jurisdiction over the remaining claims, in this

case, the Court should not exercise supplemental jurisdiction as the factors presented by

29 U.S.C. §1367( c) recommend. A Court “enjoy[s] wide latitude in determining whether

                                                2




       Case 1:18-cv-00288-WO-JLW Document 36 Filed 10/06/19 Page 2 of 8
or not to retain jurisdiction over state claims.” Shanaghan v. Cahill, 58 F.3d 106,110 (4th

Cir. 1995) The policies supporting this decision are clear in that the state courts are more

familiar with the common law of their respective states which places them in the best

position to apply their case law to such causes of action. See United Mine Workers of

America v. Gibbs, 383 U.S. 715 (1966); Austin v. City of Montgomery, Case No. 05-

16737, 2006 WL 2219726, *6 (11th Cir. Aug. 2, 2006) Remand is especially applicable

when the original action was filed in state court, only transferred to the federal court

system due to a federal question, and no federal questions remain in the action. Hinson v.

Norwest Financial South Carolina, Inc., 239 F.3d 611 (4th Cir. 2001)

       At this point in the litigation, there are no exceptional circumstances or novel legal

issues to be determined warranting this Court’s exercise of ancillary jurisdiction. The

dispute hinges on whether a reasonable person would consider the statements and actions

of the Defendants legally actionable under the common law of North Carolina.

B. The pleadings and evidence presented support a claim for defamation under North

Carolina’s common law.

       The prima facie proof scheme of an action for defamation requires allegations that

a false, defamatory statement was made, concerning the plaintiff, and published to a third

person, and that the statement caused injury to the plaintiff. Phillips v. Winston-

Salem/Forsyth County Board of Education, 117 N.C. App. 274; 450 S.E.2d 753 (1994).

Slander per se is an oral communication to a third person which amounts to (1) an

accusation that the plaintiff committed a crime involving moral turpitude; (2) an

                                              3




      Case 1:18-cv-00288-WO-JLW Document 36 Filed 10/06/19 Page 3 of 8
allegation that impeaches the plaintiff in his trade, business, or profession; or (3) an

imputation that the plaintiff has a loathsome disease. Raymond U v. Duke University, 91

N.C.App. 171, 371 S.E.2d 701, disc. review denied, 323 N.C. 629, 374 S.E.2d 590

(1988). In U, the statements were that plaintiff was "a liar, deceitful, absolutely useless,

and does not have a Ph.D., and was a fraud...." and made by a colleague. Id. at p. 709.

The Court held that statements concerning the plaintiff's academic credentials amounted

to allegations that impeached plaintiff in his profession. Due to Plaintiff’s membership

on Duke's faculty and as a research scientist, Plaintiff depended on her reputation and her

status with colleagues to properly perform her work.

       Creating a reputation for adversely impacting the careers of colleagues should they

associate with Plaintiff is clearly defamatory and slander per se under North Carolina

common law. The Court in Tallent stressed that actionable statements must be clear and

not be susceptible to two meanings. Tallent v. Blake, 57 N.C.App. 249, 291 S.E.2d 336

(1982) The statement by Dr. Hockenberry at issue in this supplemental memorandum

unequivocally holds Plaintiff out to a colleague as someone to be avoided and detrimental

to one’s career. There can be no non-defamatory meaning to such a statement.

C. The Federal Rules of Evidence support admissibility of Plaintiff’s statement.

       Rule 801 indicates that a statement made by an employee on an issue within the

scope of his/her employment is not hearsay. Fed. R. Evid. 801(d)(2)(D) (2019) Further,

one may consider the statement by Dr. Hockenberry to fall under the excited utterance

exception or the then existing emotional condition exception of Rule 803. Fed. R. Evid.

                                              4




      Case 1:18-cv-00288-WO-JLW Document 36 Filed 10/06/19 Page 4 of 8
803 (2) and (3) (2019) So long as the statement that is perceived as hearsay within

hearsay as alleged by Defendants in this action falls within one of the exceptions, that

statement will be admissible under Rule 805. Fed. R. Evid. 805 (2019). Often

borderline statements that may not fit squarely within the enumerated exceptions

contained in the above stated rules do comport with Rule 807's residual exceptions clause.

Fed. R. Evid. 807 (2019). This rule applies in the current matter due to the

trustworthiness of the statement under the totality of the circumstances and it is more

probative than other evidence currently available. Fed. R. Evid. 807(a)(1) and (2) (2019).

       One may not expect the statement to have been addressed by Dr. Im in the

statement presented previously as these matters are not of the same import to her as they

are to the Plaintiff. However, Dr. Hockenberry, a Defendant in this action, had the

benefit of Plaintiff’s deposition transcript prior to submitting her affidavit and she did not

deny the statement.

       The testimony of Plaintiff has been consistent throughout this case.     Important

issues of credibility have been raised in this case and such issues of witness credibility are

better suited to determination at trial rather than the Court upon a motion for summary

judgment. See, Herold v. Hajoca Corp., 864 F.2d 317 (4th Cir. 1988). For the purposes

of responding to the Motion for Summary Judgment, under Rule 56(c)(2), the statement

has sufficient trustworthiness and meets several of the hearsay exceptions so as to be

admissible for the purposes of the motion and for trial.



                                              5




      Case 1:18-cv-00288-WO-JLW Document 36 Filed 10/06/19 Page 5 of 8
                                    IV. CONCLUSION

       For the reasons stated herein, Plaintiff respectfully requests that the Court remand

the remaining cause of action to the Superior Court of North Carolina and allow the

matter to proceed to trial on the merits.

       Respectfully submitted, this the      6th      day of October, 2019.



                                                   /s/Nancy P. Quinn,
                                                   Attorney for Plaintiff
                                                   NC State Bar No.:16799
                                                   315 Spring Garden St., Suite 1D
                                                   Greensboro, NC 27401
                                                   Telephone: (336) 272-9072
                                                   Email: npquinn@thequinnlawfirm.com




                                             6




      Case 1:18-cv-00288-WO-JLW Document 36 Filed 10/06/19 Page 6 of 8
                          CERTIFICATE OF COMPLIANCE

      The undersigned Counsel for Plaintiff certifies that, pursuant to Local Rule 7.3(d),

the foregoing brief contains less than 6,250 words as reported by the word processing

software.


      This the _6th___ day of October, 2019.


                                         /s/Nancy P. Quinn
                                         Nancy P. Quinn,
                                         Attorney for Plaintiff




                                            7




      Case 1:18-cv-00288-WO-JLW Document 36 Filed 10/06/19 Page 7 of 8
                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the Plaintiff’s Supplemental

Memorandum in Opposition to the Defendants’ Motion for Summary Judgment was

served on the Defendants electronically through the CM/ECF system addressed as

follows:

             Robert A. Sar
             OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
             4208 Six Forks Road, Suite 1100
             Raleigh, NC 27609
             E-mail: robert.sar@ogletreedeakins.com


      This the    6th       day of October, 2019.



                                               /s/Nancy P. Quinn,
                                               Attorney for Plaintiff
                                               NC State Bar No.:16799
                                               315 Spring Garden St., Suite 1D
                                               Greensboro, NC 27401
                                               Telephone: (336) 272-9072
                                               Email: npquinn@thequinnlawfirm.com




                                           8




      Case 1:18-cv-00288-WO-JLW Document 36 Filed 10/06/19 Page 8 of 8
